                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  DAVID L. HOUSTON,                                )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )       No.:        3:20-CV-491-RLJ-DCP
                                                   )
  SGT. KIDD,                                       )
  OFFICER SPARKS, and                              )
  OFFICER KAEELER,                                 )
                                                   )
                 Defendants.                       )

                                    MEMORANDUM OPINION

         Defendants Sergeant Kidd, Officer Sparks, and Officer Kaeeler 1 (“Defendants”) have filed

 a motion to dismiss Plaintiff’s pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 [Doc.

 28]. Plaintiff has not submitted a response to the motion, and the deadline to do so has passed.

 See E.D. Tenn. L.R. 7.1. Having fully considered the parties’ pleadings and the applicable law,

 the Court finds that Defendants’ motion should be granted.

 I.      PLAINTIFF’S RELEVANT ALLEGATIONS

         Plaintiff contends that on December 1, 2019, while housed at the Knox County Detention

 Facility (“KCDF”), Officer Kaeeler2 kicked him down the steps in Building 1, Pod B [Doc. 1 p.

 7]. Plaintiff was handcuffed behind his back at the time [Id.]. As a result, Plaintiff’s jaw was

 broken, and his front tooth was knocked out [Id.]. Later the same date, Officer Sparks shot Plaintiff

 in the penis with a taser [Id.].


         1
           This Defendant’s name is actually “Tyler Keeler” [See Doc. 28 p. 1]. The Court retains
 Plaintiff’s designation of this Defendant’s name for purposes of consistency.
         2
          Plaintiff initially named this Defendant as “Officer Kuban,” but when Plaintiff
 subsequently identified the intended Defendant as “Kaeeler,” the Court allowed the substitution
 [Doc. 10].


Case 3:20-cv-00491-RLJ-DCP Document 31 Filed 07/30/21 Page 1 of 4 PageID #: 124
         On June 21, 2020, Officer Kidd ordered Plaintiff to be placed in handcuffs and a belly

 chain and moved to a segregated cell for three weeks without a mattress, sheet, blanket, toilet

 paper, eating utensil, soap, toothpaste, or towel [Id. at 4].

 II.     MOTION TO DISMISS STANDARD

         To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. A claim for relief is implausible on its face when “the well-

 pleaded facts do not permit the court to infer more than the mere possibility of misconduct.” Id.

 at 679. When considering a plaintiff’s claims, all factual allegations in the complaint must be

 taken as true. See, e.g., Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However, the Supreme

 Court has cautioned:

         Determining whether a complaint states a plausible claim for relief will. . . be a
         context-specific task that requires the reviewing court to draw on its judicial
         experience and common sense. But where the well-pleaded facts do not permit the
         court to infer more than the mere possibility of misconduct, the complaint has
         alleged-but it has not “show[n]”- “that the pleader is entitled to relief.” Fed. Rule
         Civ. Proc. 8(a)(2).

 Iqbal, 556 U.S. at 679 (internal citations omitted).

         Additionally, while Plaintiff’s claim survived a frivolity review upon initial screening

 under the Prison Litigation Reform Act (“PLRA”), the standard for a Rule 12(b)(6) motion is a

 higher bar. See, e.g, Leach v. Corr. Corp. of Am., No. 3:16-CV-2876, 2017 WL 35861, at *3

 (M.D. Tenn. Jan. 4, 2017) (stating the required screening of a plaintiff’s complaint under the PLRA

 is “a lower burden for the plaintiff to overcome in order for his claims to proceed” than a motion

 to dismiss under Rule 12(b)(6)). It is with these standards in mind that the Court considers the

 Defendants’ motion.

                                                    2
Case 3:20-cv-00491-RLJ-DCP Document 31 Filed 07/30/21 Page 2 of 4 PageID #: 125
 III.   ANALYSIS

        The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

 with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

 prisoner confined in any jail, prison, or other correctional facility until such administrative

 remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The mandatory exhaustion

 requirement is one of “proper exhaustion,” which requires a plaintiff to complete “the

 administrative review process in accordance with the applicable procedural rules, including

 deadlines, as a precondition to bringing suit in federal court.” Woodford v. Ngo, 548 U.S. 81, 88,

 93 (2006).

        Failure to exhaust administrative remedies is an affirmative defense that “inmates are not

 required to specially plead or demonstrate ... in their complaints.” Jones v. Bock, 549 U.S. 199,

 216 (2007). Nonetheless, where it is apparent from the face of the complaint that an inmate has

 failed to exhaust the relevant prison grievance procedure, the complaint may be dismissed for

 failure to state a claim upon which relief may be granted. Id. at 215-16.

        In his complaint, Plaintiff stated that the KCDF has a grievance procedure, and that he

 “talked” to various personnel in an attempt to comply with that grievance procedure [Doc. 1 p. 2].

 However, the Knox County Sheriff’s Department has a Policy & Procedure Manual on Inmate

 Grievance Procedures [Doc. 28-1]. This procedure requires inmates to file a written grievance on

 a designated form and place it in the grievance box in his or her housing unit [Doc. 28 p. at 1-2]. 3

 Here, Plaintiff states that he only verbally complained, indicating that he filed no written grievance

 concerning the claims giving rise to this lawsuit. Moreover, a review of the certified copies of


        3
          This Court has the authority to consider both public records and documents “referred to
 in the complaint and [] central to the claims contained therein[.]” Rondigo, L.L.C. v. Twp .of
 Richmond, 641 F.3d 673, 680 (6th Cir. 2011) (providing that courts may consider such documents
 attached to motion to dismiss without converting the motion to one for summary judgment).

                                                   3
Case 3:20-cv-00491-RLJ-DCP Document 31 Filed 07/30/21 Page 3 of 4 PageID #: 126
 Plaintiff’s written grievances filed at KCDF demonstrates that Plaintiff was indisputably aware of

 the grievance procedure and properly utilized that procedure as to other claims [Doc. 28-2].

 Accordingly, the Court finds that Plaintiff failed to exhaust his § 1983 claims prior to bringing the

 instant suit, and Plaintiff’s complaint is subject to dismissal pursuant to 42 U.S.C. § 1997e.

 IV.    CONCLUSION

        For the reasons set forth above, Defendants’ motion to dismiss [Doc. 28] will be

 GRANTED, and this action will be DISMISSED WITH PREJUDICE.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any

 subsequent appeal.

                IT IS SO ORDERED.

                                                               ENTER:



                                                                      s/ Leon Jordan
                                                                United States District Judge




                                                  4
Case 3:20-cv-00491-RLJ-DCP Document 31 Filed 07/30/21 Page 4 of 4 PageID #: 127
